 

Exhibit 10.10(a)

 

HORACE MANN SERVICE CORPORATION
EXECUTIVE CHANGE IN CONTROL PLAN

 

SCHEDULE A PARTICIPANTS

 

Note: The effective date of entry shall be subject to Section 4.2(a).

 

NAME OR TITLE EFFECTIVE DATE
OF
PARTICIPATION*     TIER I PARTICIPANTS President and CEO May 16, 2013     TIER
II PARTICIPANTS EVP and CFO ** EVP and CMO December 10, 2014 EVP, Annuity, Life,
Group February 15, 2012     TIER III PARTICIPANTS SVP and CHRO June 4, 2014

 

* Subject to acceptance within 30 days of effective date of participation
** Subject to Section 4.2(b) of the Plan

 

Last updated: March 4, 2015

 

-1-

